DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 29 December 2020  is acknowledged.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract exceeds the word limit of 150 words.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Laser Apparatus Including the F-Theta Lens.”
The disclosure is objected to because of the following informalities: 
Paragraph 0014 states, “In an embodiment, the F-theta lens may have an irradiation area of about 600 mm or more.”    The unit of measurement for area is distance squared.  Recommend changing to “600 mm2 or more.”
Paragraph 0036 has a minor mistake: “laser apparatus 10000;” recommend changing to “laser apparatus 1000.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 9-11 recite measurements or ratios which are preceded by the word, “about.” The metes and bounds of the claim are indefinite since it is unclear to what degree the measurements are intended to be approximated. The specification does not disclose what tolerance is intended by the word, “about.”  For the purpose of the examination, the claims will be interpreted not to use the adjective, “about,” because the approximation is not necessary for the claims, as written, already permit a precise tolerance range (claim 2: “an error range of about 10% or less;” claim 9: “750 mm or less;” claim 10: “600 mm or more;” and claim 11: “5 mm to 10 mm”).
Claim 10 recites the phrase “the F-theta lens has an irradiation area of 600 mm or more.” However, the unit of measurement for area is distance squared. For the purpose of the examination, the limitation claimed will be interpreted to recite, “600 mm2 or more.”  
Claims 13-16 recite “units” as a form of measurement, e.g., claim 13 ends with the limitations, “the third thickness is 10 units, the first thickness is 12.5 units, the second thickness is 11 units, the fourth thickness is 15 units, and the fifth thickness is 3 units.”  The metes and bounds of the claim are indefinite since it is unclear to what unit of measurement is intended.  Referencing paragraph 0056 of the Specification, which states that “a unit may be a millimeter (mm),” for the purpose of the examination, claims 13-16 will be interpreted to recite a millimeter, or “mm,” in lieu of the word, “units.”
Regarding claims 13 and 14, it is noted that the conditional step of “when the third thickness is 10 units, the first thickness is 12.5 units, the second thickness is 11 units, the fourth thickness is 15 units, and the fifth thickness is 3 units” may never occur. Similarly, claim 14 has the conditional step, “when the third thickness is 10 units,” which may never occur.  Both claims 13 and 14 do not negatively recite the condition precedent, i.e. when the third thickness is not 10 units.  Since the recited “when” condition need not be satisfied to meet the claim, the recited limitations for the thickness of each lens need not occur to satisfy the claim. As such, the Examiner need not present evidence establishing the obviousness of the conditional "when” step of claim 13, because it is not required to be performed under the broadest reasonable interpretation of the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US-20140353512-A1) and further in view of Fuse (US-6324015-B1, referenced in the IDS).
Regarding claim 1, Ishikawa teaches a laser apparatus (fig. 14) comprising: a laser generator (1) configured to generate a beam (2) traveling from one side to the other side in one direction (direction of arrow between elements 3 and 20); an optical system comprising an F-theta lens (5), which comprises a plurality of spherical lenses (four lenses, para 0056), the optical system (scanning optical system, para 0019) being configured to convert the input beam received from the laser generator into an output beam (an fѲ lens that focuses the deflected light beam on a scanning target surface, para 0021); and a stage on which a target substrate is seated (scanning target surface, para 0002) and onto which the output beam is irradiated (para 0002), wherein the F-theta lens comprises: a first lens (fig. 2, L1) disposed at the frontmost portion of the F-theta lens (see paragraph 0080) on an optical path and comprising a first one surface that is convex toward the one side (see table 2 on page 6; curvature radius of surface number 2 is positive indicating it has a convex surface) and a first other surface that is convex toward the other side (table 2, curvature radius of surface 3 is negative); a second lens (L2) disposed at a rear side of the first lens on the optical path and comprising a second one surface that is convex toward the one side (table 2, curvature radius of surface 4 is positive) and a second other surface that is concave toward the other side (table 2, curvature radius of surface 5 is positive); a third lens (L3) disposed at a rear side of the second lens on the optical path and comprising a third one surface that is concave toward the one side (table 2, curvature radius of surface 6 is negative)and a third other surface that is convex toward the other side (table 2, curvature radius of surface 7 is negative); and a fourth lens (L4) disposed at a rear side of the third lens on the optical path and comprising a fourth one surface that is convex toward the one side (table 2, curvature radius of surface 8 is positive).  Ishikawa does not teach a fourth lens disposed at a rear side of the third lens on the optical path and comprising a fourth one surface that is a plane perpendicular to the other side.  Regarding claim 8, Ishikawa teaches wherein the optical system further comprises at least one galvanometer (fig. 14, element 4).  
However, Fuse teaches a fourth lens (fig. 17, L4) disposed at a rear side of the third lens (L3) on the optical path and comprising a fourth one surface that is a plane perpendicular to the other side (see table 8 on page 42, column 33; curvature radius of S8 of L4 is infinity).  
Therefore, it would have been obvious to adapt Ishikawa in view of Fuse in order to provide an aspherical surface for the last surface of the lens so that that the final surface has a strong refractive surface from the standpoint of correcting residual and off-axis aberrations that accompany the curvature of a lens (Fuse, column 4, lines 35-38 and column 20, lines 4-6 and 19-21).
		Regarding claim 2, Ishikawa teaches a ratio of a focus distance of the second lens to the total focus distance of the F-theta lens is -0.31 (-.623<f2/f>-.163, para 0030), a ratio of a focus distance Ishikawa teaches -5.096 <f/f3<-.539; Applicant claims f3/f =-.27; therefore, Applicant claims f/f3=1/(-.27) or -3.7, which is in the range taught by Ishikawa; para 0026), a ratio of a focus distance of the fourth lens to the total focus distance of the F-theta lens is 0.45 (.361<f4/f<.774, para 0032), and the ratios of the first to fourth lenses to the total focus distance have an error range of 10% or less (based on an error range of 10%, Applicant claims then -.341<f2/f<-.279, .297<f3/f<-.243 or -4.12<f/f3<3.37, and .405<f4/f<.495, which are all in the range taught by Ishikawa).  Ishikawa does not teach a ratio of a focus distance of the first lens to the total focus distance of the F-theta lens is 2.0.  Ishikawa does not teach claim 9.
	However, regarding claim 2, Fuse teaches a ratio of a focus distance of the first lens to the total focus distance of the F-theta lens is 2.0 (the first surface of the first lens group should be a positive lens being convex to the object; column 17, lines 50-51) and the ratios of the first to fourth lenses to the total focus distance have an error range of 10% or less (based on 10% error range, Applicant claims 1.8<f1/f<2.2, which is in the range taught by Fuse, column 17, lines 46-50).  Regarding claim 9, Fuse teaches wherein the F-theta lens has a working distance of 750 mm or less (Fuse teaches a forward working distance of 30 mm to 60mm, and column 15, line 2). 
	Therefore, it would have been obvious to adapt Ishikawa in view of Fuse to use a ratio of a focus distance of the first lens to the total focus distance of the F-theta lens is 2.0 and wherein the F-theta lens has a working distance of 750 mm or less because the adjustment of the first lens enables the optics system to maintain its f-theta property and because the first lens is tailored for the optics system intended working distance (see Fuse’s patent, column 17, lines 28-52; Applicant claims a working distance of 688.05mm in claim 15, which is much larger than then Fuse’s working distance of 30 mm to 60 mm, column 15, line 2; Fuse designed his embodiments for a laser printer, column 1, lines 24-40; in general, Fuse teaches that a forward working distance should be .3 to .6 times the focal distance of the f-theta lens, column 14, line 64 to column 15, line 4; thus, the working distance is obvious to compute once the overall focal length of the f-theta lens is determined).
Ishikawa does not teach claim 10.  Regarding claim 11, Ishikawa teaches wherein the input beam has a diameter of 5 mm to 10 mm (10 mm, para 0068).
However, regarding claim 10, Fuse teaches wherein the F-theta lens has an irradiation area of 600 mm2 or more (“two dimensional scanning area should be 30 mm times 30 mm…to 50 mm times 50mm” column 13, lines 57-60; thus, Fuse teaches an area of 600mm2 to 2500mm2).
Therefore, it would have been obvious to adapt Ishikawa in view of Fuse wherein the F-theta lens has an irradiation area of 600 mm2 or more because the scanning area should be selected based on the convergence of the beam at the substrate (see Fuse, column 13, lines 30-62) and an irradiation area of 600mm2 would be appropriate based on Ishikawa’s disclosed input beam length of 10 mm, which would compensate for any distortion or diffraction caused the wavelength of the light beam (Fuse, column 13, lines 10-17).
Claims 3-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Fuse as applied to claim 1 above and further in view of Grapov et al. (US-20160368089-A1).
Ishikawa and Fuse do not teach claims 3-5 and 12.
However, regarding claim 3, Grapov teaches (fig. 16) further comprising a first processing part (1626) disposed between the laser generator (1612) and the F-theta lens (“Lens,” in fig. 16; shown as element 142 in fig. 1; the focal lens 142 can be an F theta lens, para 0041) and configured to change a shape of the input beam provided from the laser generator (para 0063), thereby forming a first processed beam (“shaped beam,” para 0063).  Regarding claim 4, Grapov teaches wherein the first processing part comprises a diffractive optical element (para 0063).  Regarding claim 5, Grapov teaches fig. 1, element 118) has a cross-section in a line shape (fig. 1a; Grapov teaches a scan angle a of 1-2°, para 0039; see also fig. 17a for circular beam spot).  Regarding claim 12, Grapov teaches (fig. 1) further comprising a window (146) disposed at the rearmost portion of the F-theta lens on the optical path (118).
Therefore, it would have been obvious to adapt Ishikawa and Fuse in view of Grapov to comprise a first processing part disposed between the laser generator and the F-theta lens and configured to change a shape of the input beam provided from the laser generator, thereby forming a first processed beam wherein the first processing part comprises a diffractive optical element, wherein the first processed beam has a cross-section in a line shape, further comprising a window disposed at the rearmost portion of the F-theta lens on the optical path in order to provide better control and more versatility to a laser welding head, which would then improve the overall precision of laser welding when welding two structures along a narrow seam and also provide a protective window to the f-theta lens to prevent any debris from entering the optics system (Grapov, abstract, paras 0003 and 0043).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Fuse, and Grapov as applied to claim 3 above and further in view of Han et al. (US-20150243934-A1).  
Ishikawa, Fuse, and Grapov do not teach claims 6-7.
However, regarding claim 6, Han teaches wherein the optical system (fig. 4) further comprises a second processing part (beam split optical system 160 and multiple first optical systems, 130) disposed at a rear side of the first processing part on the optical path (fig. 4, 160 and multiple 130s are to the rear of the controller/first processing part 120 along the optical path that begins at the laser light source, 110) to cut the first processed beam (fig. 4, as displayed, after reflecting from the mirror 161, the first processed beam is cut into multiple beams) and thereby to generate a second processed beam (plurality of output beams, para 0062).  Regarding claim 7, Han teaches wherein the second processing part each optical system, 130, may include two to three slits, paras 39, 46, and 53).
Therefore, it would have been obvious to adapt Ishikawa, Fuse, and Grapov in view of Han wherein the optical system further comprises a second processing part disposed at a rear side of the first processing part on the optical path to cut the first processed beam and thereby to generate a second processed beam by inserting the split beam optical system taught by Han between the collimator and diffractive optical element taught by Grapov in order to create a plurality of laser output beams so that productivity may be enhanced and process time may be reduced (Han, para 0063).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Fuse, and Grapov as applied to claim 12 above and further in view of Lee et al. (“Design and Development of F-theta Lens for 1064 nm Laser,” English translation provided).  
Regarding claim 13, Ishikawa teaches wherein a center portion of the first lens has a first thickness (Di2, para 0078), a center portion of the second lens has a second thickness (Di4), a center portion of the third lens has a third thickness (Di6), a center portion of the fourth lens has a fourth thickness (Di8), and when the third thickness is 10 mm (Ishikawa teaches 14.93 mm but also teaches that “distances among surfaces…can be changed as appropriate,” para 0089; based on lens calculator at EdmundOptics.com, thickness of a lens is 10 mm when refractive index= 1.458 for fused silica, R1=-79.9mm, R2=-303.58, and effective focal length= -240.3 mm), the first thickness is 12.5 mm (Ishikawa teaches 4.99 mm but based on lens calculator at EdmundOptics.com, thickness of a lens is 12.5 mm when refractive index= 1.458 for fused silica, R1=337.35mm, R2=-105.77, and effective focal length= 177.5 mm), the second thickness is 11 mm (Ishikawa teaches 4.95 mm but based on lens calculator at EdmundOptics.com, thickness of a lens is 11 mm when refractive index= 1.458 for fused silica, R1=187.33mm, R2=74.64, and effective focal length= -279.7 mm), the fourth thickness is 15 mm (Ishikawa teaches 25 mm but based on lens calculator at EdmundOptics.com, thickness of a lens is 15 mm when refractive index= 1.458 for fused silica, R1=184.13mm, R2=inf, and effective focal length= 402.3 mm).  Ishikawa does not disclose wherein a center portion of the window has a fifth thickness and the fifth thickness is 3 mm.  Grapov teaches a window (fig. 1, 146) but does not disclose wherein a center portion of the window has a fifth thickness and the fifth thickness is 3 mm.  Regarding claim 14, Ishikawa teaches when the third thickness is 10 mm, a distance between the center portion of the first lens and the center portion of the second lens is 6 mm (page 6, table 2, Ishikawa teaches 5 mm), a distance between the center portion of the second lens and the center portion of the third lens is 26 mm (5 mm), a distance between the center portion of the third lens and the center portion of the fourth lens is 1 mm (15 mm), and a distance between the center portion of the fourth lens and the center portion of the window is 12 mm (25 mm; as Fuse teaches in equation 23 in column 8 of his patent, the distances between the lenses factor into the overall distance of the lens with respect to the working distance, f/dD , column 8, 7-10; comparatively, the overall focal length of the lens claimed by Ishikawa is 530 and the lens distance is 650 (summing Di column in Table 2), which leads to a ratio of .815 and is comparable to the ratio claimed by the Applicant: 688/784.5=.877, where 784.5 mm is the sum of all the distances according to fig. 3 of the Applicant’s drawings and according to claims 13 and 14; thus, it would have been obvious for Ishikawa to calculate these distances based on desired parameters for the lenses).  Regarding claim 15, wherein, when the third thickness has a relative value of 10 mm, a working distance of the F-theta lens is 688.05 mm (Ishikawa discloses an overall focal length 511 mm, para 0072; as Fuse teaches, a “forward working distance” should .4 to .6 times the overall focal length of the lens, column 14, line 66 to column 15, line 1; thus, for Ishikawa, the working distance is 350 mm or less based on a focal length of 511 mm, para 0072; comparatively, if Ishikawa had designed an f-theta lens with an overall focal length of 1.376 meters, then the ideal working length of the lens would be half the focal length or 688 mm as taught by Fuse).  
regarding claim 13, Lee teaches wherein a center portion of the window has a fifth thickness and the fifth thickness is 3 mm (page 403, paragraph 4, second sentence). 
Therefore, it would have been obvious to adapt Ishikawa, Fuse, and Grapov in view of Lee  wherein a center portion of the window has a fifth thickness and the fifth thickness is 3 mm because the radius of curvature of each lens, the distances among surfaces, the refractive indices, and the Abbe’s numbers can be changed as appropriate (Ishikawa, para 0089) based on the wavelength of the laser used (Fuse, column 3, lines 3-4) and the addition of a protective window for the f-theta lens would prevent debris from entering the optics system (Grapov, para 0043).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Fuse as applied to claim 1 above and further in view of Li et al. (US-20150268454-A1).  
Regarding claim 16, Ishikawa teaches wherein when the first one surface has a curvature radius of 337.35 mm (Ishikawa teaches 3459.84 mm in table 2; however, if Ishikawa had selected a refractive index of 1.46 as taught by Li, which corresponds with fused silica, a thickness of 12.5mm, and an effective focal length of 177.5 mm, then it would have been calculated that R1 is equal toe 337.35 mm, based on the lens calculator at EdmundOptics.com), the second convex surface has a curvature radius of -105.77 mm (Ishikawa teaches -51.601 mm according to table 2 but with previous dimensions, Ishikawa would have solved R2 to be -105.77 mm), the third convex surface has a curvature radius of 187.83 mm (Ishikawa discloses 235.076 mm according to table 2 but using refractive index of 1.458, thickness of 11 mm, and a second lens focal length of 139.33 mm, Ishikawa would solved for R1=187.33 mm), the first concave surface has a curvature radius of 74.64 mm (Ishikawa teaches 73.096 mm, page 6, table 2), the second concave surface has a curvature radius of -79.9 mm (Ishikawa teaches -38.26 mm according to table 2, but had Ishikawa selected a third lens focal length of 139.33 mm, thickness of 10mm, refractive index 1.458, it would have been calculated that the curvature radius is equal to  -79.9 mm), the fourth convex surface has a Ishikawa teaches -169.38 mm but with previous dimensions, it would have been calculated that R2 equals -303.58 mm based on the lens calculator at EdmundOptics.com), and the fifth convex surface has a curvature radius of 184.13 mm (Ishikawa teaches 10100 mm, but had Ishikawa selected a fourth lens focal length of 402.3 mm, thickness of 25 mm, with an aspherical surface, and a refractive index of 1.458, then it would have been calculated that R1 equals 184.13 m based on the lens calculator at EdmundOptics.com).  Ishikawa, Fuse and Grapov do not teach claims 16 and 17.
However, regarding claim 17, Li teaches wherein a component of each of the first to fourth lenses comprises fused silica (para 0033).
Therefore, it would have been obvious to adapt Ishikawa, Fuse, and Grapov in view of Li wherein a component of each of the first to fourth lenses comprises fused silica in order to develop a lens system for a UV laser (Applicant discloses an “excimer laser,” which is a UV laser, Specification, para 0038) because the practical materials which can be penetrated by the ultra-short laser are rare, and fused silica is the only one ideal material (Li, para 0063) and because the radius of curvature of each lens, the distances among surfaces, the refractive indices, and the Abbe’s numbers can be changed as appropriate based on the desired application or intended use (Ishikawa, para 0089).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        1/21/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761